DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
an arrangement unit that arranges in claim 1
a delay time calculation unit that calculates in claim 1
a verification unit that verifies in claim 1.

The arrangement unit’s structure is in paragraph [0055] and [0059].
The delay time calculation unit’s structure is in [0070] and [0072].
The verification unit’s structure is in [0030] and Fig. 9
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a total of the processing delay time of elements of the logical architecture”. Claim 1 recites “total processing delay time”. It is unclear if these delay times are the same or different. For examination purposes, “a total processing delay time of elements of the logical architecture” will be read as “the total processing delay time”.
The term "pessimistic" in claim 4 is a relative term which renders the claim indefinite.  The term "pessimistic" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the For examination purposes, “a pessimistic execution time” will be read as “worst case execution time”.
The term "optimistic" in claim 4 is a relative term which renders the claim indefinite.  The term "optimistic" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, “an optimistic execution time” will be read as “best case execution time”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 20080228460).
Regarding claim 1, Lin teaches
A verification device comprising: 

a delay time calculation unit that calculates a processing delay time based on a converted parameter when the logical architecture is arranged in the physical architecture; and (Figs. 4-5, ([0042-43], “Analysis and extraction (step 424): At this step, the circuit function is verified at a transistor level, this in turn permits what if refinement. Layout geometries and the parasitic RC netlist also can be extracted at this step, for various process corner cases. …  Physical verification (step 426): At this step various checking functions are performed to ensure correctness for: manufacturing, electrical issues, lithographic issues, and circuitry.” And [0048-], “step 514, parasitic RC netlist data is extracted from the layout data, for at least the particular interconnects selected for analysis. The step also takes input from the netlist database 515, as well as from 
a verification unit that verifies whether a total of the processing delay time satisfies the execution time constraint. (Figs. 4-5, [0050], “step 522, where it is determined whether the best and/or worst case timing delays meet all the specifications of the design.” And [0052], “ if in step 522 it is determined that the best and worst case propagation delays calculated in step 520 do meet all requirements, then in an embodiment, that determination can be considered to constitute an output of the overall process. Preferably this output is used to authorize fabrication of an actual device (step 528) from the layout, and the output of the process is the actual device.”)
Regarding claim 2, Lin teaches wherein the verification unit determines whether a total processing delay time of elements of the logical architecture arranged in the physical architectures is shorter than or equal to a control period assigned to the elements of the logical architecture to verify whether the execution time constraint is satisfied. ([0050], “step 522, where it is determined whether the best and/or worst case timing delays meet all the specifications of the design. In one embodiment the maximum propagation delay determined in step 524 each interconnect of interest is compared to the "worst case" timing specification for that interconnect, in order to determine a "slack". The slack must be positive to meet specification, and it 
Regarding claim 3, Ono teaches wherein control feasibility of a safety function is preferentially determined for the verification. (Fig. 5 (522), [0052], “If in step 522 the best and worst case timing delays do not meet all requirements, then either the layout can be revised (step 524) or the circuit design itself can be revised (step 526). If the layout is revised (step 524), then the process returns to step 514 for again extracting the parasitic RC netlist data for new simulations. If the circuit design itself is revised (step 526) then the procedure returns to step 512 for laying out the circuit design, or revised portion thereof, again. On the other hand, if in step 522 it is determined that the best and worst case propagation delays calculated in step 520 do meet all requirements, then in an embodiment, that determination can be considered to constitute an output of the overall process. Preferably this output is used to authorize fabrication of an actual device (step 528) from the layout”)
Regarding claim 4, Lin teaches 
A control device comprising the verification device according to claim 3, wherein the determination on the control feasibility uses a pessimistic execution time (Fig. 5 (520) “worst case timing delays”) for a safety function execution time or an optimistic execution time (Fig. 5 (520), “base case timing delays”) for a main function execution time. (Fig. 5 (522), [0052], “If in step 522 the best and worst case timing delays do not meet all requirements, then either the layout can be revised (step 524) or the circuit design itself can be revised (step 526). If the layout is revised (step 524), then the process returns to step 514 for again extracting the parasitic RC netlist data for new 
Regarding claim 5, Lin teaches
A control device comprising the verification device according to claim 2, wherein the verification device verifies an architecture based on information on the architecture received from an outside and transmits a verification result to the outside. (Fig. 5, (515 and 516), [0048], “parasitic RC netlist data is extracted from the layout data, for at least the particular interconnects selected for analysis. The step also takes input from the netlist database 515, as well as from one or more additional databases 516, which include such information as the resistance per unit length for interconnects in each layer of interest,” where outside is interpreted as receiving information form “one or more additional databases”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468.  The examiner can normally be reached on Generally, M-F, 7:30a-4p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/           Examiner, Art Unit 2187                                                                                                                                                                                             
June 17, 2021

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187